Name: Commission Regulation (EEC) No 2861/82 of 27 October 1982 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 300/ 12 Official Journal of the European Communities 28 . 10 . 82 COMMISSION REGULATION (EEC) No 2861 /82 of 27 October 1982 amending Regulation (EEC) No 2931 /81 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2931 /81 a foot ­ note reference (a) is hereby added after '22.4' indicated in the third column as rate of duty applicable to subheading 20.06 B I e) 2 bb) and the following foot ­ note added : '(a) Rate of 7 % applicable for sweet cherries, mari ­ nated in alcohol, of a diameter not exceeding 18-9 mm, stoned, intended for the manufacture of chocolate products .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (b) thereof, Whereas a suspension of the duties applicable on import into the Community of Nine of certain agri ­ cultural products coming from Greece constitutes a step towards accelerating harmonization of the intra ­ Community customs system ; Whereas the Annex to Commission Regulation (EEC) No 2931 /81 ('), as last amended by Regulation (EEC) No 3524/81 (2), lists the products benefitting from an accelerated suppression of customs duties ; Whereas the rate of duty applicable to certain cherries can be further reduced ; whereas the Annex to Regula ­ tion (EEC) No 2931 / 81 should be amended accor ­ dingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 293 , 13 . 10 . 1981 , p . 8 . ( 2) OJ No L 355, 10 . 12 . 1981 , p . 32 .